Citation Nr: 1209581	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  10-10 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include asthma. 


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from November 10, 1993 to January 13, 1994 and from April 26, 1999 to June 20, 2008.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2009 rating of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for a respiratory disorder, to include asthma.  His service treatment records included evidence of treatment for exercise induced asthma and "bronchospasm" including with the use of inhalers.  The records are also significant for multiple episodes of upper respiratory infections, sinusitis and apparent allergies in service.  His May 2007 report of medical history on separation examination is noted to be positive for complaints of asthma, shortness of breath, hay fever and being prescribed an inhaler.  

The Board finds that remand is necessary due to incomplete development in this matter.  Specifically, it is noted that following service, the Veteran underwent a VA general examination in September 2008, which included a problem list citing "History of sleep disorder" starting in 2005, wherein he described difficulty breathing as well as occasional "blackouts" when he ran.  He reported being prescribed inhalers.  He indicated some continued problems with exercise induced "blackouts" after service, although far less frequent.  He reported being no longer able to exercise due to fears of further such episodes.  Examination revealed no significant findings on clinical examination and normal chest X-rays.  In the diagnosis section of the examination, the examiner described him as having an unknown sleep disorder in 2005, with difficulty breathing stated.  He was currently awaiting the results of pulmonary function testing (PFT).  The Veteran was noted to not be clear as to what exactly was the problem.  However he was noted not to have had extensive evaluation in the past, and had indicated that he had not been able to get it evaluated due to various reasons. 

A review of the available records, and laboratory results are negative for any results of PFT testing.  The electronic folder is also noted to be absent any such records.  The Board notes that records subsequent to this examination consist of VA records from September and October of 2009, that document apparent upper respiratory and sinus problems, including dyspnea on exertion, during a period in which he was having his apartment cleaned of mold.  Thus, it appears that there may be some possible continued post service symptoms.  As the development is incomplete, with the lack of PFT results obtained from the September 2008 VA examination (or of evidence that he failed to attend such testing), and given the possible continued symptoms, a specific pulmonary disorders examination is warranted.  

The Veteran should also be given the opportunity to apprise the VA of any additional pertinent treatment.  Currently the only treatment post service is shown to be those episodes treated in September and October 2009.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the results of PFT testing done in conjunction with the September 2008 VA examination and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.  If the Veteran is noted to have failed to report to such testing, this too must be documented.   

2.  The AOJ should request that the Veteran identify the names, addresses, and dates of treatment for all medical care providers, VA and non-VA, inpatient and outpatient, who may possess additional records showing treatment for his claimed pulmonary disorder since service.  The Veteran should provide all necessary written releases for these records.  If any of the identified records cannot be obtained, the AOJ should notify the Veteran of such and describe the efforts used in requesting these records.  

3.  Following completion of the above, the AOJ should schedule the veteran for a VA pulmonary disorders examination to determine the nature and likely etiology of his claimed pulmonary disability, claimed as asthma.  The examination must be conducted by a specialist in pulmonary disorders.  The claims folder must be made available to the examiner prior to the examination, and the examiner should acknowledge such review of the pertinent evidence in the examination report.  All indicated studies should be performed, to include PFTs (if further indicated).  All manifestations of current disability should be described in detail.  The examiner should address the following:  

Does the veteran have any current, chronic pulmonary disability, to include asthma?  If so, is it at least as likely as not that any current disability affecting his respiratory system began in service, or was aggravated by service?  

In answering these questions, the examiner must consider all service treatment records, which include the records showing treatment for pulmonary problems including exercise induced asthma/bronchospasm and URI's documented in service.  The examiner must also consider any and all post-service medical records.  The examiner must also consider any lay evidence which has been provided by the Veteran regarding his pulmonary complaints.

Any opinion offered should include an explanation of supporting comprehensive rationale based on sound medical principles and facts.

4.  Following completion of the above development, the AOJ should consider all of the evidence of records and readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC), which reflects consideration of all additional evidence received.  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may result in adverse consequences.  38 C.F.R. § 3.655 (2011).
	
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

